                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
FREDERICK CHANNING,                )
                                   )
          Plaintiff,               )
                                   )
     v.                            )             C.A. No. 18-004 WES
                                   )
TOWN OF SOUTH KINGSTOWN, et al.,   )
                                   )
          Defendants.              )
___________________________________)

                           MEMORANDUM AND ORDER

     Before the Court is Defendants’ Motion for Summary Judgment,

ECF No. 23.   For the reasons that follow, Defendants’ Motion is

DENIED as to the claim of excessive force against Defendant John

T. D’Agostino and GRANTED in all other respects.

I.   BACKGROUND

     Following     a    disputed   series   of    events,   D’Agostino   (a

patrolman with the South Kingstown Police Department), Plaintiff

Frederick Channing, and a car all ended up at the driveway of 260

Columbia Street.       See Defs.’ Statement of Undisputed Facts (“SUF”)

¶¶ 1-6, ECF No. 23-2; Pl.’s Statement of Disputed Facts (“SDF”) ¶¶

1-6, ECF No. 27.       At some point, Defendants Montafix Houghton and

Jerome Gillen also arrived on the scene.          SUF ¶ 9; SDF ¶ 9.    Based

on his initial observations of Channing, D’Agostino believed that

Channing may have been operating the vehicle while intoxicated.
SUF ¶ 10; SDF ¶ 10.        D’Agostino approached Channing and asked for

his registration and insurance.           SUF ¶ 11; SDF ¶ 11.   According to

(vaguely) disputed testimony, D’Agostino smelled a strong odor of

alcohol on Channing, who forgot what he was doing while trying to

retrieve the documents, and who could not remember where he was

coming from.        SUF ¶ 12-15; SDF ¶ 12-15.         D’Agostino then took

Channing through a series of field sobriety tests, which Channing

allegedly failed.      SUF ¶ 16-26; SDF ¶ 16-26. D’Agostino therefore

decided to arrest Plaintiff on suspicion of driving under the

influence of alcohol.       SUF ¶ 27. 1

      Next   came    the   focus   of    our   inquiry:   the   handcuffing.

According to D’Agostino, he handcuffed Channing without incident,

double locking the handcuffs per standard protocol.              SUF ¶¶ 29-

31.   Channing “vaguely” remembers a conflicting series of events.

SUF ¶ 44; SDF ¶ 44.        He states that the handcuffs “pinched” him,

causing him to jump, which, in turn, led D’Agostino to apply

greater force.        SDF ¶ 29.         He also maintains that D’Agostino

twisted his arm in the process and that he experienced shooting

pain and numbness in his arms, wrists, and hands during the arrest.

SUF ¶ 45; SDF ¶ 45.




      Although Plaintiff disputes that he drove while intoxicated,
      1

he does not meaningfully contest that he was arrested based on
D’Agostino’s belief that he had committed that crime. SDF ¶ 27.
                                         2
      The next day, according to evidence submitted by Channing, he

sought treatment for numbness, bruising, redness, and intermittent

pain in his arm and wrists.       SDF ¶ 29.   Despite ongoing treatment,

he continues to suffer from “chronic pain in both hands, both

wrists, and [his] right arm.”       Id.   He has also submitted a report

from an expert on police practices who opines that D’Agostino used

unreasonable   and     improper     handcuffing    techniques,   causing

Channing’s injuries.    See Rivera Suppl. Report, ECF No. 23-9.

II.   LEGAL STANDARD

      To succeed on their Motion, Defendants must show that “there

is no genuine dispute as to any material fact” and that they are

“entitled to judgment as a matter of law.”        Fed. R. Civ. P. 56(a).

The Court views “the facts in the light most favorable to the

nonmoving part[y].”     Pippin v. Blvd. Motel Corp., 835 F.3d 180,

181 (1st Cir. 2016) (quoting Walsh v. TelTech Sys., Inc., 821 F.3d

155, 157–58 (1st Cir. 2016)).        However, “a nonmovant cannot rely

merely upon conclusory allegations, improbable inferences, and

unsupported speculation.”     Garmon v. Nat’l R.R. Passenger Corp.,

844 F.3d 307, 313 (1st Cir. 2016) (quoting Pina v. Children’s

Place, 740 F.3d 785, 795 (1st Cir. 2014)).

      Where, as here, the ultimate burden of proof in the case lies

with the nonmovant, the movant “bears the initial responsibility

of informing the district court of the basis for its motion, and

identifying those portions of [the record] which it believes

                                     3
demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).              If the movant

makes that showing, the nonmovant must demonstrate the existence

of a genuine issue of material fact requiring trial.             Dow v. United

Bhd. of Carpenters and Joiners of Am., 1 F.3d 56, 58 (1st Cir.

1993).

III. DISCUSSION

       A.     Daubert

       In support of his Opposition to Defendants’ Motion for Summary

Judgment, Channing submits the expert report of Richard Rivera,

M.S.       See Pl.’s Mem. of Law in Opp’n to Defs.’ Mot. Summ. J.

(“Pl.’s Opp’n”) 7-8, ECF No. 26-1. 2 Defendants argue that Rivera’s

opinions do not meet the requirements of Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and therefore cannot

be considered.      See Mem. Supp. Mot. Summ. J. 11, ECF No. 23-1.

       Rule   702   of   the   Federal   Rules   of   Evidence   provides   the

following:

       A witness who is qualified as an expert by knowledge,
       skill, experience, training, or education may testify in
       the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge
       will help the trier of fact to understand the evidence
       or to determine a fact in issue; (b) the testimony is
       based on sufficient facts or data; (c) the testimony is
       the product of reliable principles and methods; and (d)



       Although the report was co-authored by Elena Gonzalez,
       2

Channing seeks to offer expert testimony from Rivera only.


                                         4
      the expert has reliably applied                the     principles    and
      methods to the facts of the case.

      To   satisfy      this    inquiry,   “an    expert     must   vouchsafe     the

reliability of the data on which he relies and explain how the

cumulation of that data was consistent with standards of the

expert’s profession.”          Zachar v. Lee, 363 F.3d 70, 75–76 (1st Cir.

2004) (quoting SMS Sys. Maint. Servs., Inc. v. Digital Equip.

Corp., 188 F.3d 11, 25 (1st Cir. 1999)).                 Any type of “technical

or otherwise specialized knowledge” will suffice.                       Id. (citing

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999)).

      Rivera has multiple decades of experience as a police officer,

police researcher, and consultant on a variety of police-related

topics.      See Rivera Curriculum Vitae 1-2 (ECF No. 23-9 at 95-96).

His master’s and bachelor’s degrees are both in the field of

criminal justice, and he has published several papers on police

practices.     See id. at 1, 3-4 (ECF No. 23-9 at 95, 97-98).                  Thus,

based   on    his     education,    training,     and    experience,     the   Court

concludes      that    Rivera    has     expertise      in   policing    generally,

including the usage and dangers of handcuffs.

      Here, the key issue for the jury to determine will be whether

D’Agostino used excessive force in handcuffing Channing.                   In other

words, did the manner in which D’Agostino applied the handcuffs

unreasonably expose Channing to a risk of serious injury? Clearly,

the   mechanisms,       risks,     and   proper    procedures       involved     with


                                           5
handcuffs fall outside the ken of the average juror.                           Thus,

Rivera’s technical knowledge in this area would assist the jury in

determining multiple facts at issue.

     Moreover, the opinions contained in Rivera’s report are based

on reliable principles and methods derived from handcuff-related

literature - including manuals, books, and standards from the

National Institute of Justice – and Mr. Rivera’s substantial

experience in the field of policing.                 See Rivera Suppl. Report 6-

7 & nn.7-14.    For the most part, the Court concludes that Rivera’s

handcuff-related      opinions     stem       from   the   application    of    these

reliable principles to sufficient facts and data.

     However,      there   is     one     exception:           Rivera’s   ultimate

conclusion     that    “[t]here    exists       a     causal   link   between    the

misapplication of handcuffs and harms suffered by Mr. Channing.”

Id. at 3.       There is no direct evidence (besides D’Agostino’s

testimony that he followed standard procedures) regarding the

exact manner in which the handcuffs were applied.                  Thus, Rivera’s

opinion as to the techniques utilized by D’Agostino is necessarily

based on inference. Despite the complexity of reconstructing these

events based on spotty evidence, Rivera’s report does not reveal

that his inferential leap is based on reliable principles or

methods (e.g., studies or personal experiences with large numbers

of   handcuffing      incidents,    with       varying     techniques,    and    the

injuries or lack thereof that resulted from those respective

                                          6
techniques).        Accordingly, Rivera’s ultimate conclusion lacks a

reliable     factual     basis,      a   reliable       principle,      or     both.

Nonetheless,     with    this     one    important      exception,      the    Court

concludes that Rivera’s report is properly considered. 3,4

     B.    Excessive Force

     Defendants       argue   that   Channing     has    failed    to   show    that

D’Agostino utilized excessive force during the arrest.                    See Mem.

Supp. Defs.’ Mot. Summ. J. 7-12.             Defendants further contend that

D’Agostino     is    protected     by    qualified      immunity     because    any

constitutional right that may have been violated was not clearly

established.    Id. at 12-15.

     To determine whether D’Agostino is shielded by qualified

immunity, the Court applies the familiar two-prong analysis.                     See

Mitchell v. Miller, 790 F.3d 73, 77 (1st Cr. 2015) (quotation marks

and citation omitted).           Channing must show (1) that D’Agostino

violated a constitutional right and (2) that the right was clearly

established.        See id.      These related questions “need not be


     3 Defendants do not argue that Rivera’s opinions regarding
the broader policies and practices of the South Kingstown Police
Department fail to vault the Daubert bar.     See Mem. Supp. Mot.
Summ. J. 11. For the reasons set forth below, however, Plaintiff’s
policy and practice claims do not survive summary judgment, so the
Court need not address this issue.

     4 During oral argument on September 9, 2020, Defendants made
an Oral Motion for Reconsideration of the Court’s Order denying
Defendants’ Motion to Strike Plaintiff’s Expert Witness, ECF No.
21. For the reasons stated, the Oral Motion for Reconsideration
is granted in part and denied in part.
                                         7
considered in any particular order . . . .”             Raiche v. Pietroski,

623 F.3d 30, 35 (1st Cir. 2010).

     For a claim of excessive force via handcuffing, “a plaintiff

must establish that the defendant’s actions in handcuffing [the

plaintiff]     were   objectively    unreasonable        in   light   of     the

circumstances and the facts known to the officer at the time.”

Calvi v. Knox County, 470 F.3d 422, 428 (1st Cir. 2006) (citing

Graham v. Connor, 490 U.S. 386, 397 (1989)).             The reasonableness

of the officer’s actions is “viewed from the perspective of a

prototypical     officer    confronted    with    the     same   or   similar

circumstances.”       Id. (citing Graham, 490 U.S. at 396).                This

inquiry   must   respect    the   fact   that    “the    right   to   make    an

arrest . . . necessarily carries with it the right to use some

degree of physical coercion or threat thereof to effect it.”

Graham, 490 U.S. at 396.

     In Calvi, the plaintiff – who had reportedly brandished a

knife just before the officers’ arrival - claimed that the police

officer should have handcuffed her hands in front of her (instead

of behind her back) because she had a hand deformity.                 See 470

F.3d at 428.     The First Circuit held that the officer did not use

unconstitutional force because “[s]tandard police practice called

for cuffing an arrestee’s hands behind her back and [the officer’s]

decision not to deviate from this practice was a judgment call,

pure and simple.”     Id.   Based on that holding, this Court concludes

                                     8
that where an officer unreasonably deviates from standard police

handcuffing   protocols    designed       to   protect    arrestees,   and    the

deviation causes physical injury, the officer has violated a

clearly   established     Fourth   Amendment      right    to   be   free    from

excessive force. 5

     Here, D’Agostino testified that he handcuffed Channing’s arms

behind his back, checked for tightness, and double locked the

cuffs, as he had been trained to do.           SUF ¶ 29-30; D’Agostino Dep.

66-70, ECF No. 23-4.      Although Channing has no direct evidence to

the contrary (which is unsurprising given that the main event




     5 Cf. Fernandez-Salicrup v. Figueroa-Sancha, 790 F.3d 312,
327 (1st Cir. 2015) (holding that arrest did not constitute
constitutional violation, in part because there was “no evidence
in the record that [the officer's handcuffing] technique deviated
from standard police practice” (citing Calvi 470 F.3d at 428));
Hunt v. Massi, 773 F.3d 361, 370 (1st Cir. 2014) (“In this circuit,
the controlling case is [Calvi,] in which we found no
constitutional violation when officers handcuffed an allegedly
injured arrestee according to standard police practice.”); Cardoso
v. City of Brockton, CIV.A. 12-10892-DJC, 2014 WL 6698618, at *15
(D. Mass. Aug. 11, 2014) (stating that no excessive force was
demonstrated where, inter alia, there was “no evidence that
plaintiff injured his wrist”); see also Aceto v. Kachajian, 240 F.
Supp. 2d 121, 126–27 (D. Mass. 2003) (holding to be clearly
established “that when a non-threatening, non-flight-risk,
cooperating arrestee for a minor crime tells the police she suffers
from an injury that would be exacerbated by handcuffing her arms
behind her back, the arrestee has a right to be handcuffed with
her arms in front of her even if the injury is not visible”);
McPherson v. Auger, 842 F. Supp. 25, 30 (D. Me. 1994) (“If a jury
believes Plaintiff's version of events, it could determine that
Defendant handcuffed Plaintiff’s wrists too tightly and then
refused to loosen the handcuffs despite verbal complaints and
crying and that an objectively reasonable officer would not view
such use of force as necessary.”).
                                      9
occurred behind his back), he testified at his deposition that the

handcuffing cause immediate pain, that he jumped in response, and

that D’Agostino applied greater force in response.              SDF ¶ 29.

After being placed in a police vehicle, Channing “remember[s] . . .

[the police officers] saying something like that didn’t go well.”

Id. ¶ 45.   Moreover, Channing avers that he suffered numbness and

pain following the arrest, and that some symptoms have lingered

despite medical treatment.      Id. ¶ 29.      Thus, a reasonable jury

could conclude based on circumstantial evidence that D’Agostino’s

application of the handcuffs caused Channing’s injuries.

       Additionally, Rivera opines that, absent resistance from an

arrestee, handcuffs should not cause injury if the officer properly

applies the handcuffs and conforms with standard protocols.           See

Rivera Suppl. Report 9-10.     Rivera further opines that Channing’s

wrist injuries, as documented in photographs, are consistent with

injuries caused by handcuffs.     Id. at 10.      These expert opinions,

when   combined   with   Channing’s   testimony    suggesting   a   causal

relationship between the handcuffing and his injuries, could lead

a reasonable jury could conclude that D’Agostino deviated from

standard handcuffing protocols, injuring Channing in the process.

       Of course, certain departures from standard protocol, even

ones that place the arrestee at risk of injury, can be justified

based on the behavior of the arrestee and other dangers to the

officers or bystanders.      See O’Brien v. Town of Bellingham, 943

                                  10
F.3d 514, 531 (1st Cir. 2019) (“Application of the reasonableness

test ‘requires careful attention to the facts and circumstances of

each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.’” (quoting Graham, 490 U.S.

at 396)); Lucas v. City of Boston, CIVA 07-CV-10979-DPW, 2009 WL

1844288, at *22 (D. Mass. June 19, 2009) (denying defendants’

motion   for   summary       judgment    on    claim     of   excessive      force    in

handcuffing,     distinguishing          cases    such    as    Calvi     where      the

arrestees “posed ongoing threats to the officers,” and noting that

defendants     “acknowledge[d]       that      [plaintiff]      did    not”    pose    a

threat).       Here,       though,   D’Agostino        testified      that    Channing

followed his instructions and the handcuffing occurred “without

any stress.”    SUF ¶¶ 28, 31.          As such, D’Agostino’s defense is not

that greater-than-usual force was justified by the circumstances;

rather, he contends that greater-than-usual force did not occur.

See Mem. Supp. Mot. Summ. J. 9-10.

     Therefore,        a    reasonable     jury    could       conclude      that    the

deviation from standard handcuffing techniques was unreasonable

and constituted a violation of Channing’s clearly established

constitutional rights.           See Calvi, 470 F.3d at 428; see also

Bastien v. Goddard, 279 F.3d 10, 14 (1st Cir. 2002) (noting that

“the severity of the injury” is relevant to the question whether

                                          11
an officer’s actions constituted excessive force (citing Dean v.

City of Worcester, 924 F.2d 364, 369 (1st Cir. 1991)); id. at 16

(reversing judgment for defendant officer because, if properly

instructed,     jury    could    have   found   that    plaintiff’s     “lengthy,

painful      handcuffing,    which      had    lingering     physical   effects,

amounted to unreasonable force in the particular circumstances”).

     In sum, the Court concludes that there are genuine disputes

as to the material facts of the excessive force claim such that

judgment cannot enter as a matter of law.              See Bastien v. Goddard,

279 F.3d 10, 12 & n.2 (1st Cir. 2002) (noting factual dispute

regarding whether officer checked to make sure handcuffs were not

too tight).

     C.      Vespia, Houghton, and Gillen

     Channing also claims that Houghton and Gillen are liable

because of their presence during the arrest.               See Compl. ¶ 18, ECF

No. 1-2; Pl.’s Opp’n 12.           However, Channing offers no evidence

that either officer participated in or contributed to the allegedly

unconstitutional handcuffing.           See SDF ¶¶ 29-31.      Thus, neither is

liable for directly contributing to the alleged misconduct.                   See

Calvi   v.    Knox     County,   470    F.3d    422,   428    (1st   Cir.   2006)

(“[Officer’s] mere presence at the scene, without more, does not

by some mysterious alchemy render him legally responsible under

section 1983 for the actions of a fellow officer.”).



                                         12
       Furthermore, Channing alleges that Defendant Vincent Vespia,

Jr., the former Chief of Police, and Houghton are subject to

supervisory liability.           “[A] supervisor may only be held liable

where    (1)      the   behavior      of   [his]        subordinates     results    in   a

constitutional violation and (2) the [supervisor’s] action or

inaction was affirmatively link[ed] to the behavior in the sense

that    it    could     be   characterized         as   supervisory      encouragement,

condonation or acquiescence or gross negligence . . . amounting to

deliberate indifference.”             Whitfield v. Melendez-Rivera, 431 F.3d

1, 14 (1st Cir. 2005) (citation and quotation omitted).                       Although

Channing has presented evidence of a purported department-wide

policy       or   practice     that    led        to    his    alleged   physical     and

constitutional injuries, he has presented no evidence showing an

affirmative link with Vespia or Houghton specifically.                        In fact,

Vespia’s name does not appear a single time in either the Statement

of Undisputed Facts or the Statement of Disputed Facts. The single

reference to Houghton merely states that he “arrived on scene as

D’Agostino approached the car.”               SUF ¶ 9.

       Accordingly, judgment must enter for Vespia, Houghton, and

Gillen on all counts.

       D.      Personal Injury and Respondeat Superior Claims

       Channing       also   pleads    a   count        of    negligence,   labeled      as

“Personal Injury.”            “[A] plaintiff may not advance claims of

excessive force and negligence predicated on identical facts.

                                             13
Rather, to maintain claims of both negligence and excessive force,

a plaintiff must allege at least one fact that is distinct in one

claim from the other.”          Mucci v. Town of N. Providence ex rel.

Vallee, 815 F. Supp. 2d 541, 548 (D.R.I. 2011) (citations omitted).

Here, Channing’s negligence claim is based on facts identical to

his excessive force claim, and judgment therefore enters for

Defendants on Count II (“Personal Injury”).

       In Count III, Channing claims liability under the doctrine of

respondeat superior.          As pled, the negligence claim is the only

foundation upon which a respondeat superior claim could possibly

be built.       See Rodriguez-Garcia v. Miranda-Marin, 610 F.3d 756,

769    (1st    Cir.   2010)   (explaining   that   respondeat   superior   is

inapplicable to constitutional claims under § 1983 (citing Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)).          Thus, judgment

must also enter for Defendants on Count III.

       E.     Intentional Infliction of Emotional Distress

       In Count VI, Channing alleges that Defendants are liable for

intentional infliction of emotional distress.              Compl. ¶¶ 45-47.

Under this theory of liability, Channing must show that Defendants

acted    in    an   extreme   and   outrageous   manner,   intentionally   or

recklessly causing emotional distress, and that the distress was

severe.       Shannahan v. Moreau, 202 A.3d 217, 230 (R.I. 2019).          At

bottom, Channing’s claim is that D’Agostino improperly handcuffed

him.    This claim (and the evidence submitted in support) fails to

                                       14
paint a picture of outrageousness.    Thus, judgment must enter for

Defendants on Count VI.

     F.   Municipal Liability

     In Count IV, Channing alleges that South Kingstown and its

police department, by and through Vespia and Houghton, negligently

failed to “hire, retain, train and/or supervise its police officers

in the proper use of force and handcuffs[.]”          Compl. ¶ 31.

Relatedly, in Count V, Channing alleges that Vespia and Houghton

bear supervisory liability based on actions and/or inactions that

allegedly caused his injuries.   Id. ¶¶ 38-42.   In their Motion for

Summary Judgment, Defendants generously interpret these two counts

to allege, in conjunction, a claim of municipal liability under

§ 1983 based on South Kingstown’s failure to train its police

officers regarding proper handcuffing techniques.   Channing adopts

this framing as well, see Pl.’s Opp’n 12-17, so the Court will

follow suit. 6




     6 Defendants also argue that because the claims for municipal
liability are premised on the allegation that Defendants “deprived
[him] of his right to be free from unreasonable seizure secured by
the Fourth and Fourteenth Amendments,” Channing’s municipal claims
are premised on a non-existent claim that Defendants lacked
probable cause to arrest him.     Mem. Supp. Mot. Summ. J. 19-20
(quoting Compl. ¶ 41). However, Channing’s excessive force is a
claim that D’Agostino effected the seizure in an unreasonable
manner. See Graham v. Connor, 490 U.S. 386, 395 (1989). Thus, it
is clear to the Court that Channing’s municipal claims are premised
on the excessive force claim, not a claim of lack of probable
cause.
                                 15
       A     municipality         bears    liability          under    §    1983    for     the

constitutional torts committed by its employees “only when the

governmental employees’ ‘execution of a government's policy or

custom . . . inflicts the injury’ and is the ‘moving force’ behind

the constitutional violation.”                   Young v. City of Providence ex

rel.       Napolitano,      404    F.3d    4,       25   (1st      Cir.     2005)    (quoting

Monell, 436 U.S. at 694).                 Furthermore, “a claim of failure to

train requires a showing that municipal decisionmakers either knew

or should have known that training was inadequate but nonetheless

exhibited deliberate indifference to the unconstitutional effects

of those inadequacies.”              Gray v. Cummings, 917 F.3d 1, 14 (1st

Cir. 2019) (quoting Haley v. City of Boston, 657 F.3d 39, 52 (1st

Cir.       2011)).         “[W]hen   city       policymakers          are   on     actual   or

constructive notice that a particular omission in their training

program causes city employees to violate citizens’ constitutional

rights, the city may be deemed deliberately indifferent if the

policymakers choose to retain that program.”                        Connick v. Thompson,

563 U.S. 51, 61 (2011) (citation omitted).

       “A pattern of similar constitutional violations by untrained

employees       is    ordinarily       necessary         to    demonstrate         deliberate

indifference         for    purposes      of   failure        to   train.”       Id.   at    62

(citation and quotation marks omitted). However, the Supreme Court

has left open a narrow window for single-incident claims, stating

that “evidence of a single violation of federal rights, accompanied

                                               16
by a showing that a municipality has failed to train its employees

to handle recurring situations presenting an obvious potential for

such a violation, could trigger municipal liability.”              Bd. of Cty.

Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 409 (1997)

(citing City of Canton, Ohio v. Harris, 489 U.S. 378, 390 & n.10

(1989)).     “The Court sought not to foreclose the possibility,

however rare, that the unconstitutional consequences of failing to

train could be so patently obvious that a city could be liable

under   §    1983     without    proof    of   a   pre-existing    pattern   of

violations.”    Connick, 563 U.S. at 64.

      In general, single-incident liability for failure to train

attaches only where the municipality does not provide any training

on the topic at issue.          See, e.g., Shadrick v. Hopkins Cty., Ky.,

805 F.3d 724, 740 (6th Cir. 2015) (denying defendants’ motion for

summary judgment where defendant “did not have a training program”

to   guide   nurses    at   detention    center    in   treating   inmates   and

avoiding constitutional violations); Thomas v. Cumberland Cty.,

749 F.3d 217, 225 (3d Cir. 2014) (vacating grant of defendant’s

motion for summary judgment where prison with frequent fights among

inmates failed to provide de-escalation and intervention training

to correctional officers); Williams v. County of Alameda, 26 F.

Supp. 3d 925, 947 (N.D. Cal. 2014) (noting that successful single-

incident claims “generally involve incidents arising from a total

lack of training, not simply an assertion that a municipal employee

                                         17
was   not   trained    about   ‘the     specific       scenario    related     to   the

violation’” (quoting Connick, 563 U.S. at 67)); Jenkins v. Woody,

3:15CV355, 2017 WL 342062, at *17 (E.D. Va. Jan. 21, 2017) (denying

defendant’s motion for summary judgment where “subordinates did

not receive any training         on     the      particular       issue   at    stake”

(emphasis omitted)).

      Conversely, where a municipality trains its employees on the

topic at issue, single-incident liability generally cannot be

established, even if the plaintiff asserts that more training was

necessary,    because     it     is    not     “patently      obvious”     that     the

constitutional violation would result.                  See, e.g., Connick, 563

U.S. at 64, 67 (affirming summary judgment for defendants, despite

evidence    that    employees     “were        not    trained     about   particular

[applications of the constitutional rule] or the specific scenario

related to the violation in [plaintiff’s] case[,]” because “[t]hat

sort of nuance simply cannot support an inference of deliberate

indifference”); Leibel v. City of Buckeye, CV-18-01743-PHX-DWL,

2020 WL 516671, at *3 (D. Ariz. Jan. 31, 2020) (dismissing claim

that city failed to sufficiently train officers regarding autism

where “the City provided crisis intervention training to its

officers     and    separately        provided       additional     materials       that

touch[ed]    upon     autism   specifically”          (citation     and   quotations

omitted)); Serna v. City of Bakersfield, 117CV01290LJOJLT, 2019 WL

2164631, at *6 (E.D. Cal. May 17, 2019) (granting summary judgment

                                          18
where “Plaintiffs d[id] not argue that [the municipality] utterly

failed to train [the officer] on how to interact with individuals

with dementia, but instead rest[ed] their argument on a failure to

do ‘post-academy’ training”).

      Here,   Channing    alleges    that     the    municipality       failed   to

sufficiently    train    its    police    officers        regarding   handcuffing

techniques, and that this deficiency led to the application of

excessive force.     See Pl.’s Opp’n 12-14.               He does not, however,

point to any other instances of unconstitutional handcuffing by

South Kingstown police officers, thus leaving him with a single-

incident theory of liability. 7           See id. at 12-17.           Importantly,

there is undisputed evidence that D’Agostino received training

regarding     handcuffing      techniques     at    the    police   academy,     and

Channing does not point to any specific deficiencies in that

training.     See D’Agostino Dep. 23:24-24:13, ECF No. 23-4; Pl.’s

Opp’n 12-14.    Channing’s main contention is that D’Agostino should

have been given refresher courses to make sure that he maintained

his skill and knowledge of safe handcuffing protocols. Pl.’s Opp’n

14.   However, without a pattern of previous violations, the lack




      7Based on a review of records from the South Kingstown Police
Department, Rivera states that twenty-three use-of-force incidents
between 2009 and 2017 South Kingstown “were the result of officers
attempting to handcuff individuals.”     Rivera Suppl. Report 20.
However, there is no evidence that any of these incidents involved
excessive force or any other constitutional violations. See id.


                                         19
of periodic trainings does not evince deliberate indifference on

the part of municipal policymakers.     Accordingly, judgment enters

for Defendants on Counts IV and V. 8

IV.   CONCLUSION

      For the reasons stated herein, Defendants’ Motion for Summary

Judgment, ECF No. 23, is DENIED as to the claim of excessive force

as pled against Defendant John T. D’Agostino and GRANTED in all

other respects.    Additionally, Defendants’ September 9, 2020 Oral

Motion    for   Reconsideration   of   the   Court’s   Order   denying

Defendants’ Motion to Strike Plaintiff’s Expert Witness is GRANTED

IN PART AND DENIED IN PART.

IT IS SO ORDERED.




William E. Smith
District Judge
Date: June 21, 2021




      8Rivera’s report also delves into purported deficiencies in
the department’s documentation of uses of force and the reviews
and investigations of those reports conducted by supervisors.
Specifically, he opines that the two-page use-of-force form used
by the police is insufficiently detailed, and that the department’s
yearly analysis of use-of-force trends is too infrequent. Rivera
Suppl. Report 16-18. Channing’s papers do not make clear whether
he is arguing that these policies and practices form a separate
basis of liability. See Pl.’s Opp’n 16-17. Nevertheless, these
practices are too distant from the operative facts at bar to
qualify as the moving force behind the manner in which Channing
was handcuffed.
                                  20
